DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

        Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-the drawings are objected to because in Fig. 4, the word “Dissipatin” in element 100 should be changed to “Dissipation.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
-in lines 11 and 14, the word “its” should be removed; and
-in line 4, the word “and” should be inserted before “through” and “provided.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 are allowed if Applicant traverses the above formal matters. 

The following is Examiner’s statement on the reasons for allowance: 

Applicant is claiming a virtual reality sensing device (Figs. 1-3, shown below) comprising a virtual reality goggle (10), a body sensing eye mask (1), a fluid control system (2), an outlet pipe (3), and an intake pipe (4).  The fluid control system (2) (20) to the body sensing eye mask (1) and adjusts the temperature, flow rate, and flow speed of the fluid.  By adjusting the temperature of the fluid, the fluid control system allows users to view virtual scenes at a temperature that matches the virtual environment.  For example, if the user is viewing an arctic image, a cold fluid may be supplied to the body sensing eye mask so that the user’s experience is more life-like.  On the other hand, if the virtual scene is of the beach on a hot day, a warm fluid may be supplied instead.   

		
    PNG
    media_image1.png
    682
    479
    media_image1.png
    Greyscale




		
    PNG
    media_image2.png
    556
    462
    media_image2.png
    Greyscale

The following references are the closest prior art:

Fateh (Fig. 2A), US 2017/0274279, the closest prior art, teaches a head mounted display (200) that dispenses different scents depending on the virtual scene being viewed by the user (par. 0033, 0039).  These scents include sweet, savor, floral, cinnamon, citrus, or rose (par. 0039).  If the user is seeing a virtual garden, for example, the HMD can dispose a flowery scent, etc (par. 0049). 

(par. 0038). 
Mou, US 2022/0007538, teaches a head mounted display with a heat dissipation module for removing heat during period of high-usage. 

Ashwood, US 9,740,023, teaches an eyewear with a heat transfer device. 

Therefore, the prior art, either alone or in combination, does not teach a virtual reality fluid body sensing device, including: 3a body sensing eye mask (1), which, in conjunction with a body portion 4(101) of a virtual reality goggle (10), is made according to a contour of a face, 5with an opening (11) for a wearer's eyes to see through being provided in a 6suitable position in a central portion of the body sensing eye mask (1), and with a 7fluid channel (12) being provided inside the body sensing eye mask (1); 8a fluid control system (2) connected to the body sensing eye mask (1) to 9supply a fluid (20) to the body sensing eye mask (1), the fluid control system (2) 10adjusting a temperature, a flow rate, and a flow speed of the fluid (20) injected 11into the body sensing eye mask (1); 12an outlet pipe (3) with its one end connected to the fluid control system (2) 13and another end connected to the body sensing eye mask (1), the outlet pipe (3) 14supplying the fluid (20) output from the fluid control system (2) to the body 15sensing eye mask (1); and 16an intake pipe (4) with its one end connected to the body sensing eye mask 17(1) and another end connected to the fluid control system (2), the intake pipe (4) 18recovering the fluid (20) discharged from the body sensing eye mask (1) to the 19fluid control system (2).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 18, 2022